Citation Nr: 1635575	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-11 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to initial evaluations for post-traumatic stress disorder (PTSD) in excess of 10 percent from June 11, 2001 and in excess of 70 percent from April 1, 2002.  

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

3.  Entitlement to an effective date for a grant of service connection for PTSD prior to June 11, 2001.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The claims for an increased rating for PTSD and an earlier effective date for service connection for PTSD were previously before the Board in April 2012, when they were remanded in order to issue the Veteran a statement of the case and to provide him an opportunity to submit a substantive appeal.  These steps were completed, and the claims have been returned to the Board for further review.  38 C.F.R. § 20.200 (2015).  

Subsequently, the RO noted in a July 2015 supplemental statement of the case that the Veteran had raised a claim for TDIU due at least in part to his PTSD, which meant that the claim for TDIU was now part of the pending appeal.  The Board agrees that entitlement to TDIU has been raised, and this matter will be considered on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas from the initial date of service connection on June 11, 2001 and throughout the appeal period.  

2.  The Veteran's service connected disabilities include PTSD, now rated as 
70 percent disabling for the entire period on appeal; bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and a scar of the right knee and status post tympanomastoidectomy and left radical mastoidectomy with history of otitis media, both rated as noncompensable; he currently has a combined 80 percent rating.  

3.  The Veteran's service-connected disabilities prevent the Veteran from obtaining and maintaining gainful employment.  

4.  The Veteran's initial claim for service connection for PTSD was received on June 11, 2001, which was more than one year following his discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD from June 11, 2001 to March 31, 2002 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2015). 

2.  The criteria for a rating in excess of 70 percent have not been met at any time since June 11, 2001.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.130, Code 9411 (2015).

3.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 

4.  The criteria for an effective date prior to June 11, 2001 for service connection for PTSD have not been met.  38 C.F.R. § 3.400(b)(2)(i) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with the initial evaluations and effective date assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a recent VA examination of his PTSD, and the examination addressed all relevant rating criteria.  His VA treatment records have been obtained, as have records from the Social Security Administration (SSA).  All private records that have been identified have been obtained.  The Veteran has declined his right to a hearing.  As there is no indication of any outstanding relevant evidence, the Board will proceed with adjudication of this appeal.  

Increased Rating

The Veteran contends that the initial 10 percent and 70 percent evaluations assigned to his PTSD are inadequate.  He argues that his PTSD is totally disabling.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for PTSD was granted in a September 2009 rating decision.  A 10 percent rating was assigned effective from June 11, 2001, followed by a 70 percent rating from April 1, 2002.  The 70 percent rating remains in effect.  

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

The 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation  normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms that are controlled by continuous medication is evaluated as 10 percent disabling.  38 C.F.R. § 4.130, Code 9411.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan,16 Vet. App.  at 443.  

The evidence includes an October 1999 comprehensive mental status evaluation obtained for the SSA.  The Veteran was noted to have served in the military for three years but nothing further was noted regarding his service.  He enjoyed watching the history channels and war movies.  No problems getting along with other people were reported.  At the conclusion of the examination, the examiner opined that the Veteran might be experiencing mild depression related to his physical ailments, but his problems appeared to be more physical than mental.  Not considering the physical complaints, it was believed the Veteran was able to relate to a supervisor in a job setting and make a concerted effort toward tasks.  He possessed basic communication and social skills that allowed interactions with others.  

A December 2000 private treatment note from a family clinic reports that the Veteran was depressed and unable to do things.  He complained of arthritic pain. 

Lay statements from family members dated September 2001 state that the Veteran experienced nightmares about his experiences in Vietnam and depression.  He did not want to be around other people, and spent most of his time watching television shows about the war.  He also reportedly experienced flashbacks.  

Private medical records from a family medical clinic dated August 2001 and September 2001 state that the Veteran was still experiencing nightmares and depressive episodes that were worsening.  The assessment was PTSD.  

An October 2001 statement from the Veteran's private doctor says he has treated the Veteran for PTSD since 1998.  The Veteran continued to feel stressed.  The doctor did not believe that the Veteran could drive his truck under Department of Transportation standards and that he was unable to maintain gainful employment.  

A March 2002 VA social work note includes a report from the Veteran's wife that he was having an anger problem.  Since cutting back on drinking approximately five years ago he did not want to be around other people.  He had nightmares, exaggerated startle response, and was hypervigilant.  The Veteran was not able to provide a comprehensive description of his tour in Vietnam due to memory problems.  

The Veteran was afforded a VA PTSD assessment by a social worker in May 2002.  He was experiencing increased nightmares and thrashing about in bed; patrolling the house at the least noise; depression at times; emotionally lability at times; had occasional flashbacks and intrusive memories; social isolation and distrust of people outside his family circle; avoidance of crowds; avoidance of war stimuli or anything bordering on violence; and was very irritable with a short temper.  The Veteran had suicidal ideation but no plan.  On mental status examination, the Veteran was in a wheelchair with fair eye contact.  He took some time to warm up to the examiner.  The Veteran had a depressed affect and dysphoric mood.  There were no signs of paranoia, delusions, hallucinations, suicidal or homicidal ideation, or a thought disorder.  The diagnoses were chronic PTSD, and mood disorder secondary to a medical condition.  He was further noted to be in constant pain and confined to a wheelchair.  

VA mental health clinic treatment records dated July 2002 and September 2002 include diagnoses of PTSD, and a mood disorder of depression secondary to medical conditions.  

At a March 2003 hearing before a Decision Review Officer, the Veteran testified that he experienced flashbacks and nightmares about his experiences in Vietnam.  He also said that he stayed away from family members and wanted to be alone.  His wife said that the Veteran had threatened her with a gun on one occasion.  See Transcript.  

An August 2003 VA treatment note indicates that the Veteran attended a weekly PTSD group to learn to control his anger.  

The Veteran and his wife were noted to have custody of his granddaughters in a December 2006 treatment note.  He continued to feel mildly depressed and dissatisfied with his life.  The Veteran was alert and oriented.  He had mild signs of psychomotor retardation.  His speech was normal, and there were no indications of suicidality or homicidality.  

A January 2007 VA treatment note reports that the Veteran's grandchildren had returned to their parents, and this improved his marital relationship.  He continued to feel depressed on and off and had occasional crying spells.  There were no thoughts of hurting himself or others, no irritability or poor impulse control, and no flashbacks.  The Veteran continued to have some nightmares related to combat experiences.  On examination, he was well groomed with normal speech.  There was no indication of disordered speech.   

A March 2007 VA psychiatry note reports that the Veteran had recently lost his home and possessions in a fire.  He was grateful to have survived and now lived with his wife in a home on his mother's property.  The Veteran reported moments of anxiety and depression, although he felt okay and had energy to keep going.  He still had nightmares at times related to his combat experiences.  There had been no increase in PTSD symptoms following his recent experiences; in fact he was using these events as an inspiration.  There were no feelings of hopelessness and no feelings of suicidal or homicidal ideas.  He was well groomed with normal speech.  There were no indications of disordered perceptions.  The diagnosis was depression disorder secondary to general medical condition and PTSD. 

The Veteran was afforded a VA PTSD examination in June 2007.  His military history and work history were reviewed.  The Veteran states that he was never fired from a job, but he had difficulty dealing with others due to his irritability.  He had been married four times, with the final marriage now lasting for 30 years.  The recent loss of his home was noted.  The Veteran was primarily wheelchair bound due to rheumatoid arthritis and back problems, and was completely unable to work.  He had daily intrusive thoughts about combat which he found depressing, and he had nightmares several times each week.  He reported flashbacks about once a week.  The Veteran had lost interest in his former hobbies of hunting and fishing.  With the exception of his wife, he felt a sense of detachment and emotional numbing with everyone else.  He was easily irritated and had significant sleep problems.  The Veteran was unable to tolerate people, noise, confusion, or surprises and therefore isolated on his property with his wife.  He occasionally saw other family members.  

On examination, the Veteran presented in a motorized wheelchair.  He was fully oriented with a depressed mood and restricted affect.  His thought processes were logical and coherent.  No delusional material was elicited, and there were no current homicidal or suicidal ideations.  The examiner opined that the PTSD appeared to significantly interfere with his daily functioning including any ability to have gainful employment.  He was not even able to function in a satisfactory enough manner to receive treatment for his PTSD.  The diagnosis was PTSD.  

A June 2008 VA psychiatry note shows that the Veteran reported good response to his PTSD medications.  He denied suicidal ideation and severe depression.  He lived with his wife.  On examination, he was well groomed with good hygiene, and was nicely dressed.  His thought process was linear and logical, and he denied homicidal ideations.  Speech was clear and coherent.  The assessment was a major depressive disorder and anxiety disorder.  

A November 2008 VA psychiatry note shows that the Veteran was requesting counseling to deal with his anger and marital issues.  He preferred isolation and did not like crowds.  The Veteran's hygiene and grooming were adequate.  There was no evidence of involuntary movements.  He denied hallucinations, and there was no evidence of delusions, obsessions, or compulsions.  The Veteran reported vague suicidal or homicidal ideations without specific plans.  The assessment was major depression in partial remission.  

The Veteran reported nightmares and difficulty with maintaining sleep in April 2009.  He was hypervigilant and had a tendency to isolate himself due to the discomfort he experienced in crowds.  The Veteran did not have any cognitive defect and denied hallucinations and delusions.  He was not a danger to himself or others.  

A June 2009 VA treatment record states that the Veteran had nightmares several times a week but he denied any other PTSD symptoms other than being saddened when he saw images of Vietnam.   

An August 2009 VA treatment note reports that the Veteran and his wife were now separated.  He had help from family and friends with day to day home responsibilities.  The Veteran said that he did not have any problems from his PTSD during the day as long as he stayed away from watching television.  He was getting a reasonable amount of sleep.  The Veteran was neatly groomed but wheelchair bound.  His speech was normal, and there was no agitation or abnormal movements.  There were no delusions or paranoia, and his thought process was logical.  

A March 2010 VA psychology notes states that the Veteran had worked for 25 years as a truck driver.  He had retired due to his back, hearing loss, and PTSD.  The Veteran said that trucking was a good occupation for him because he could work by himself.  He claimed to have a problem in getting along with others but also said he would likely be able to work in the right kind of setting if not for his physical problems.  The Veteran said that he saw his mother once or twice a week and got along fairly well with her.  He reported a close relationship with an older sister.  The Veteran stated that he had difficulty in his relationships with his other siblings but that they visited him on just about a daily basis.  He remained separated from his wife without any contact.  The Veteran had a good relationship with one of his sons, spoke often with a grandson, and hoped to improve his relationships with the other grandchildren.  On examination, the Veteran interacted in an appropriate manner.  He had adequate grooming and hygiene.  His behavior was appropriate, his speech was normal, and his thought process was logical.  There were no hallucinations or delusions.  The Veteran believed his depression had become worse over the last year.  He continued to experience intrusive combat related memories, increased nightmares, and daily flashbacks.  When watching television he avoided anything to do with war.  The Veteran said that he visited family members less and did not care as much if he was visited.  

VA treatment records from 2011 reveal that the Veteran's symptomatology continued as before.  He had anxiety, irritability and nightmares.  There was appropriate hygiene, normal speech, no hallucinations or delusions, and no suicidal or homicidal ideations.  

The Veteran underwent a VA examination of his PTSD in December 2011.  He continued to have a diagnosis of PTSD.  He was noted to be wheelchair bound, newly divorced, living alone, and dependent on family members for care.  He had difficulty getting around his home and traveling due to his being wheelchair bound.  He was unable to do his laundry, clean his house, or bathe.  The Veteran did not leave his home except for VA appointments.  His mother would bring his mail every day, his sister would bring him food, and his brother-in-law would help around the house.  The Veteran continued to experience distressing recollections and nightmares about events in service.  He did not have hallucinations or dissociative flashbacks.  The Veteran made efforts to avoid places and people that reminded him of traumatic events, but he did not feel detached from others.  He endorsed a restricted range of affect, sleep problems, irritability and anger, hypervigilance, and exaggerated startle response.  He had depression and anxiety, difficulty in adapting to stressful circumstances including work and inability to establish and maintain effective relationships.  There was neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, including work and family relationships.  The examiner noted that the Veteran had requested additional compensation for aid and attendance, but opined that it was not his psychiatric symptoms that necessitated the aid and attendance.  

VA treatment records from 2012 show that the Veteran continued to have the same symptoms as before, including depression, anxiety, irritability and nightmares, although his nightmares were decreased and his sleep was generally better with the use of medications.  He continued to have appropriate hygiene, normal speech, no hallucinations or delusions, and no suicidal or homicidal ideations.  

A series of lay statements from members of the Veteran's family were received in December 2012.  These claim that he is secluded from social interaction of any kind, that he is withdrawn from family and friends, that he is not interested in any type of social activities, and that he stays home alone.  His personal hygiene was described as poor to none.  The Veteran was said to be in physical pain and unable to care for himself.  His mother and sister indicated they helped him with his physical needs.  He was described as out of touch with reality.  

A review of the VA treatment records from 2013 to 2015 shows that the Veteran continued to have nightmares that varied in frequency over this time period.  His mood was generally more stable.  His affect would sometimes be slightly restricted.  He maintained appropriate hygiene, normal speech and movement, no hallucinations or delusions, and no suicidal or homicidal ideations.  The Veteran displayed good judgment in his decision-making.  

The Veteran underwent a VA PTSD examination in May 2015.  The claims file was reviewed by the examiner.  The diagnoses were PTSD and an unspecified depressive disorder.  It was not possible to differentiate which symptoms were attributable to each diagnosis, as they were longstanding, coexisting, overlapping, and inextricably intertwined.  The Veteran lived on the same large property as his mother, siblings, and his siblings' spouses.  He talked with some of them by telephone at least every day, and his mother came by golf cart every day to visit and deliver his mail.  He said he got along "fairly so" with his family, with no recent changes in their relationships.  He spoke with one son about three times a week and had occasional telephone contact with his grandchildren and great-grandchildren that lived in other parts of the country.  The Veteran reportedly had no friends and generally preferred to be by himself, and his interpersonal relationships were primarily limited to those with his family.  When asked whether he had any condition that negatively impacts his ability to work, the Veteran answered that he was unable to work due to his back problems, arthritis and blood pressure.  After he was specifically asked about his PTSD, he said the chronic intrusion symptoms would likely interfere with his working.  The Veteran noted having problems with irritability and anger in past jobs.  

The Veteran was confined to a wheelchair but able to drive his own vehicle and had come to his appointment by himself.  He had showered for the appointment but said his last previous bath prior to that one had been a couple of weeks ago.  The Veteran experiences intrusive memories, nightmares, and flashbacks.  He also had avoidance symptoms, diminished interest in significant activities, feelings of detachment or estrangement from others, irritability, exaggerated startle response, and sleep disturbance.  He had difficulty in adapting to stressful circumstances such as work, and inability to establish and maintain effective relationships.  On examination, he was clean and adequately groomed and dressed.  His speech was clear and coherent.  His affect was appropriate and tearful at times.  Thought process and content was unremarkable.  He did not have delusions or hallucinations, and there was no suicidal ideation.  Judgment and insight were intact, and memory was functional.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas including work and family relations.  She added that the Veteran's PTSD symptoms are difficulties that could reasonably be expected to result in deficiencies in occupational functioning.  

The Board finds that the record supports entitlement to a 70 percent rating for the period beginning June 11, 2001.  The medical records from this period are sparse, but those that are available indicate that the Veteran felt depression and stress during this period.  He also experienced nightmares and flashbacks.  Statements from his family members show that the Veteran had anger problems and increasing social isolation.  The Board believes that these symptoms are consistent with those that are documented in the VA records beginning approximately March 2002 and which were used to assign the current 70 percent rating.  Resolving all doubt in favor of the Veteran, the Board finds that his PTSD has been productive of occupational and social impairment with deficiencies in most areas from the initial date of service connection on June 11, 2001.  38 C.F.R. § 4.130, Code 9411; 38 C.F.R. § 3.344(a) (2015) (stating that raters are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws regulations governing disability compensation and pension).  

The Board also finds that entitlement to a rating in excess of 70 percent for PTSD is not supported for any portion of the period on appeal.  There is no question that the Veteran's PTSD is productive of very serious symptoms, including anger, irritability, sleep problems with nightmares, and a desire for isolation.  There is also evidence of a recent decrease in his level of hygiene, although evidence also indicates that this may be due to non-service connected physical disabilities and that he knows to maintain his hygiene when he believes it to be appropriate.  But the evidence does not show that the Veteran has had total social impairment for any portion of the period on appeal.  The Veteran does not appear to have friends outside of his family, and he was divorced during the appeal period for reasons that were partly attributable to his mental condition.  The December 2012 lay statements argue that the Veteran has total social isolation.  However, these same statements describe ongoing relationships with the Veteran.  He maintains relationships with his immediate and extended family, to include his mother, siblings, their spouses, at least one child, and grandchildren.  The Veteran's physical condition confines him to a wheelchair and makes it difficult for him to leave his home, but he appears to have daily visits from his mother and additional visits from family members several times each week.  Indeed, a 100 percent rating requires total social isolation due to his psychiatric symptoms.  In reviewing the pertinent medical and lay evidence, the Board finds that the weight of the relevant evidence does not show total occupational/social impairment.  As this has not been demonstrated, a higher rating is not warranted.  38 C.F.R. § 4.130, Code 9411.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  As previously noted, it is the level of impairment that is important in the evaluation of PTSD, and the Veteran's symptoms produced by his PTSD, such as anger, irritability, sleep problems with nightmares, and a desire for isolation, are considered in the evaluation of the disability.  Accordingly, the rating criteria are not inadequate.  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board find finds that referral for extraschedular consideration on a collective basis is not warranted because it has not been argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


TDIU

The Veteran contends that his PTSD renders him unemployable.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The Veteran's service-connected disabilities include PTSD, now rated as 70 percent disabling for the entire period on appeal; bilateral hearing loss, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; and a scar of the right knee and status post tympanomastoidectomy and left radical mastoidectomy with history of otitis media, both rated as noncompensable.  The Veteran currently has a combined 80 percent rating, and with the increase to 70 percent for PTSD from June 11, 2001 granted by this decision, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met for the entire appeal period.

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363. 

Resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities combine to make him unable to obtain or maintain gainful employment.  

The Board recognizes that the Veteran's non-service connected disabilities are productive of considerable impairment.  In fact, it appears that his initial unemployment is completely unrelated to his service-connected disabilities.  The 1999 SSA decision does not mention PTSD, and the mental status examination included in that decision notes only mild depression related to his physical ailments.  The Veteran himself reports in March 2010 that he would likely be able to work in the right kind of setting if not for his physical problems, and when asked in May 2015 he initially blamed his unemployment on physical impairments before adding that certain PTSD symptoms would also interfere with employment.  

However, the Veteran's private doctor opined in October 2001 when writing about the PTSD that the Veteran was unable to maintain gainful employment.  The June 2007 VA examiner opined that the Veteran's PTSD appeared to significantly interfere with his daily functioning including any ability to have gainful employment.  The Board has observes that there has been at most marginal improvement in the Veteran's condition since 2007 with the use of medication, and the May 2015 VA examiner continues to find that PTSD would reasonably be expected to result in deficiencies in the Veteran's employment.  A January 2015 VA examination of the Veteran's hearing also notes that the Veteran's hearing loss impacts his ability to work.  When all doubt is resolved in favor of the Veteran the Board finds that his service-connected disabilities prevent gainful employment, and that TDIU is warranted for the entire period on appeal.  

Earlier Effective Date

The Veteran contends that he has experienced PTSD symptoms since his return from Vietnam.  He believes that service connection should be effective from his date of discharge.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran was discharged from service in January 1969.  He did not submit a claim for service connection for PTSD or any similar psychiatric disability within a year of discharge.  A careful review of the communications received from the Veteran prior to June 11, 2001 does not reveal any overlooked statements that can be interpreted as a claim for service connection for PTSD.  In fact, the initial claim for service connection for PTSD is the one that was received on June 11, 2001 and eventually resulted in the grant of service connection in the September 2009 rating decision.  As this was more than one year after discharge, it is the earliest effective date that can be assigned, and the criteria for an effective date for service connection for PTSD prior to June 11, 2001 have not been met.  


ORDER

Entitlement to initial evaluation 70 percent rating for PTSD from June 11, 2001 to March 31, 2001 is granted.  

Entitlement to a rating in excess of 70 percent for PTSD is denied.  

Entitlement to a total rating based on individual unemployability due to service connected disabilities is granted.  

Entitlement to an effective date for a grant of service connection for PTSD prior to June 11, 2001 is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


